

NON-EMPLOYEE DIRECTOR


RESTRICTED STOCK AGREEMENT




AGREEMENT made as of the _____ day of __________ between HALLIBURTON COMPANY, a
Delaware corporation (the “Company”), and __________ (“Non-Employee Director”).


1.           Award.


(a)           Shares.  Pursuant to the Halliburton Company Stock and Incentive
Plan (the “Plan”) _____ shares of the Company’s common stock, par value $2.50
per share, shall be issued as hereinafter provided in Non-Employee Director’s
name subject to certain restrictions thereon (the “Restricted Shares”).


(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon acceptance hereof by Non-Employee Director and upon satisfaction of
the conditions of this Agreement.


(c)           Plan Incorporated.  Non-Employee Director acknowledges receipt of
a copy of the Plan, and agrees that this award of Restricted Shares shall be
subject to all of the terms and conditions set forth in the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement.


2.           Restricted Shares.  Non-Employee Director hereby accepts the
Restricted Shares when issued and agrees with respect thereto as follows:


(a)           Forfeiture Restrictions.  Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then  subject to the Forfeiture Restrictions (as
defined herein).  The prohibition against transfers and encumbrances of
Restricted Shares while serving as a Non-Employee Director and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
services under circumstances that do not result in a lapse of restrictions as
provided in Section 2(b) are referred to as “Forfeiture Restrictions.”  Upon
termination of Board service, the Non-Employee Director shall, for no
consideration, forfeit all Restricted Shares to the extent then subject to
Forfeiture Restrictions.
 
(b)           Lapse of Forfeiture Restrictions.  Restricted Shares shall become
free of the restrictions and shall become non-forfeitable under the earliest to
occur of the following:
 
(1)   Non-Employee Director's death or disability while serving as a member of
the Board;

(2)           Failure of the Non-Employee Director to be re-elected to the Board
after being duly nominated;

 
 

--------------------------------------------------------------------------------

 

(3)           Retirement from the Board pursuant to then existing Company policy
for mandatory director retirements (mandatory retirement as of the date of this
Agreement is age seventy-two);
 
(4)           Early retirement from the Board after four years of service; or
 
(5)           Removal from the Board or failure to be duly nominated for
re-election to the Board, in either event, following a Corporate Change (as
defined in the Plan).
 
In the event of any other termination of Board service by Non-Employee Director,
except in the case of (i) removal from the Board or (ii) failure to be duly
nominated for re-election to the Board when Non-Employee Director has notified
the Company of Non-Employee Director’s intention to stand for re-election to the
Board, in either case other than as a result of a Corporate Change, a portion of
the Restricted Shares shall become free of restrictions and shall become
non-forfeitable in accordance with the following schedule:


Years of Service From
Date of Each Award to
Participant Under the
Plan
 
 
Portion Freed of Restrictions
1
25%
2
50%
3
75%
4
100%



Notwithstanding the foregoing, the Board of Directors may at its sole
discretion, permit the lapse of restrictions or waive the Forfeiture
Restrictions.


(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in Non-Employee Director’s name, or at the option
of the Company, in the name of a nominee of the Company.  Non-Employee Director
shall have voting rights and shall be entitled to receive all dividends, as well
as dividend equivalents (paid when Restricted Shares are authorized prior to the
dividend payment date but issued after the record date), unless and until the
Restricted Shares are forfeited pursuant to the provisions of this
Agreement.  The certificate shall bear a legend evidencing the nature of the
Restricted Shares, and the Company may cause the certificate to be delivered
upon issuance to the Secretary of the Company or to such other depository as may
be designated by the Company as a depository for safekeeping until the
forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the terms of
the Plan and this award.  Upon request of the Board or its delegate,
Non-Employee Director shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions.  Upon the lapse of the Forfeiture Restrictions without forfeiture,
the Company shall cause a new certificate or certificates to be issued without
legend in the name of Non-Employee Director for the shares upon which Forfeiture
Restrictions lapsed.  Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Restricted Shares (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any governmental authority or
securities exchange or any

 
2

--------------------------------------------------------------------------------

 

requirements under any law or regulation applicable to the issuance or delivery
of such shares.  The Company shall not be obligated to issue or deliver any
shares of Restricted Shares if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any securities exchange.


3.           Status of Restricted Shares.  The Non-Employee Director agrees that
the Company shall not be obligated to issue any Restricted Shares, at any time,
when the offering of the Restricted Shares have not been registered under the
Securities Act of 1933, as amended, (the “Act”) and pursuant to federal or state
laws or other countries rules or regulations, as the Company deems applicable or
in the opinion of legal counsel for the Company, there are no exemptions from
the registration requirements for the issuance and sale of such Restricted
Shares. The Non-Employee Director agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state or other country laws or regulations.  The
Non-Employee Director also agrees (i) that the certificates representing the
Restricted Shares may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws, (ii)
that the Company may refuse to register the transfer of the Restricted Shares on
the stock transfer records of the Company if such proposed transfer would (in
the opinion of counsel satisfactory to the Company) constitute a violation of
any applicable securities law and (iii) that the Company may give related
instructions to its transfer agent to stop registration of the transfer of the
Restricted Shares.


4.           Relationship.  For purposes of this Agreement, Non-Employee
Director shall be considered to be of service as a Director to the Company as
long as Non-Employee Director remains an active Director of the Company, or any
successor corporation.  Any question as to whether and when there has been a
termination of such service, and the cause of such termination, shall be
determined by the Committee administrating the respective Plan, or its delegate,
as appropriate, and its determination shall be final.


5.           Committee’s Powers.  No provision contained in this Agreement shall
in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee as set forth in the Plan or, to the extent delegated, in its
delegate pursuant to the terms of the Plan or resolutions adopted in furtherance
of the Plan, including, without limitation, the right to make certain
determinations and elections with respect to the Restricted Shares.


6.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Non-Employee Director.


7.           Compliance with Law.  Notwithstanding anything to the contrary
herein, the Company shall not be obligated to issue any Restricted Shares, at
any time, if the offering or issuance of the Restricted Shares, or if acceptance
of the lapse of Restricted Shares by a Non- Employee Director, violates or is
not in compliance with any laws, rules or regulations of the United States or
any state or country.


9.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Non-Employee Director has executed
this Agreement, all as of the date first above written.




HALLIBURTON COMPANY
 






By:  [dlesarsignature.jpg]
  David J. Lesar
  Chairman of the Board, President
and Chief Executive Officer






_______________________________
[Name], Director





 
4

--------------------------------------------------------------------------------

 
